DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 12/2/2020.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6 and 9-15 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 9-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghinelli (C*, 20040057938), in view of John et al. (U) (newly applied as necessitated by amendment).
Ghinelli teaches a pharmaceutical composition comprising an amniotic membrane by homogenizing the membrane to obtain a homogenate solution (which reads on morselized components of a placental organ, since Applicant’s originally filed specification discloses that homogenizing morselizes tissue) (See e.g. paragraph 0035) in a buffer (which reads on tissue suspension solution) and lyophilized (See e.g. paragraph 0031), which can be freeze dried and pulverized into a powder (See abstract)(which reads on morselized components of a placental organ, since Applicant’s originally filed specification discloses that pulverizing after freeze drying morselizes tissue) and is then reconstituted in balanced salt solution (which reads on tissue suspension solution) or amniotic fluid (See e.g. abstract and paragraph 0034)(which reads on amniotic fluid composition). Ghinelli further teaches that the pharmaceutical composition can be administered topically (See e,g. paragraph 0025) (which reads on claim 12) and can be used for treating diabetic ulcers (See e.g. paragraph 0024)(which reads on claim 10). Ghinelli further teaches that the composition is effective for treating inflammatory keratitis and neurotrophic keratitis (See e.g. paragraph 0007) (which reads on treating inflammation infected with a disease).
Although Ghinelli does not teach that the pain is in or on neuronal tissue or the pain is neuropathic, the claimed functional properties are inherent to the preparation taught by Ghinelli because the ingredients, the amounts of the ingredients, the route of administration for the delivery of the ingredients and the claim to inflammation, pain or both in subject with a disease taught by Ghinelli are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the composition taught by Ghinelli would inherently treat neuropathic pain when treating a diabetic ulcer.  
It would have been obvious to one of ordinary skill in the art to combine morselized amniotic membrane with a balanced salt solution and/or amniotic fluid, since it was known that either could be used to reconstitute the morselized amniotic membrane as clearly taught by Ghinelli, and to administer to a subject for treating diabetic ulcers and/or inflammatory keratitis and neurotrophic keratitis, which would 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Claims 1, 6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghinelli (C), in view of John et al. (U) (newly applied as necessitated by amendment).
The teachings of Ghinelli are set forth above and applied as before.
Ghinelli does not teach injection.
John teaches micronized compositions containing micronized amnion and chorion (See e.g. page 3, lines 8-13), and that additional components can be added to the composition prior to and/or after micronization and can contain a filler, wherein the filler can be Wharton's jelly (See e.g. claim 16) and that micronized particles can be injected directly into the wound and are useful in healing diabetic ulcers (e.g., foot ulcers) (See e.g. page 16, lines 22-29). John further teaches that the micronized particles can be injected into the wound (See e.g. page 16, lines 22-28).  John further teaches 
It would have been obvious to one of ordinary skill in the art to combine morselized amniotic membrane with a balanced salt solution and/or amniotic fluid, since it was known that either could be used to reconstitute the morselized amniotic membrane as clearly taught by Ghinelli, and to administer to 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/Primary Examiner, Art Unit 1699